Citation Nr: 1137640	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  10-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with bipolar disorder and dyssomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses



ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

During the current appeal, and specifically by a September 2009 rating decision, the RO granted an increased rating from 30% to 50% for the Veteran's PTSD with bipolar disorder and dyssomnia, effective February 29, 2008 (the date of his claim for service connection for this disability).  The issue pertaining to the rating of this disability remains before the Board because the increased evaluation that was awarded by the September 2009 determination was not a complete grant of the maximum benefits available.  AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire appeal period, the evidence of record shows the Veteran's PTSD with bipolar disorder and dyssomnia is manifested by symptoms that closely approximate total social and occupational impairment.
CONCLUSION OF LAW

The criteria for a total schedular disability rating of 100 percent, for PTSD with bipolar disorder and dyssomnia, have been met.  38 C.F.R. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
      
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal with regard to the Veteran's claim of entitlement to an increased rating for PTSD with bipolar disorder and dyssomnia.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Law and Analysis

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are not appropriate in this case.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

According to the applicable diagnostic code which rates impairment resulting from PTSD, a 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §  4.130, DC 9411.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as:  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Further, and in this regard, the Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

With regard to GAF scores, the Board notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  An examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

In the current appeal, the Veteran contends that his PTSD with bipolar disorder and dyssomnia is more severe than the current 50 percent rating indicates.  In this regard, he testified that his symptoms have become more severe in recent years, making it difficult for him to hold a job, interact with others, and maintain normal activities of daily living. 

Further review of the record shows continuous, ongoing treatment for a psychiatric disorder since the Veteran's service discharge in 2005.  A March 2008 psychiatric evaluation shows mild to moderate symptoms without suicidal ideations or hallucinations.  The Veteran did report symptoms such as anger, difficulty sleeping, anxiety, alcohol use, and occasional black outs.  The examiner assigned a GAF score of 60.

In December 2008, the Veteran was afforded a VA psychiatric examination.  He reported additional symptoms including poor social interaction, significant mood swings, diminished appetite, stress, anxiety, social isolation, violence toward others, insomnia, and nightmares.  The examiner noted that the Veteran was restless, anxious, and rambling; had some mild memory impairment and increased arousal; but had no hallucinations, panic attacks, suicidal thoughts, or inappropriate or obsessive behavior.  The examiner concluded that the Veteran's symptoms caused impairment in social and occupational functioning, including trouble holding a job.  He assigned a GAF score of 55.

In September 2009, the Veteran's spouse submitted a statement regarding the Veteran's psychiatric symptoms.  She reported observable symptoms such as nightmares, depression, mood swings, behavioral changes, bursts of anger, anxiety, antisocial behavior, and difficulty maintaining a job due to these symptoms.  Additional lay statements submitted on the Veteran's behalf report symptoms such as hyperarousal and hypervigilance, memory problems, self-destructive behavior, loss of appetite, and nightmares.

September 2009 VA treatment records showed brief improvement in the Veteran's psychiatric symptoms and GAF scores ranging from 65 to 70.

At the July 2011 hearing, the Veteran and witnesses testified that his psychiatric symptoms had become more severe.  Specifically, the Veteran reported a heightened sense of paranoia, anger, violent behaviors (including physical altercations with others), and difficulty interacting with others.  In this regard, he reported having eight jobs since service discharge, in 2005.  Additionally, the Veteran reported daily audio and visual hallucinations, nightmares, flashbacks, and suicidal ideation with intent (including holding a gun to his head as many as eight times since service discharge).  He reported antisocial behaviors, no activities or interests, and strained family relationships.  He reported that he is restless at night and stays up patrolling the house.  He reported paranoia, insomnia, and violent outbursts followed by blackouts.  The Veteran indicated that he is currently unemployed and cannot work due to symptoms of his psychiatric disorder.  His spouse confirmed this testimony and recounted his multiple suicide attempts.  

With regard to the Veteran's PTSD with bipolar disorder and dyssomnia, the Board finds a rating of 100 percent is warranted.  In this regard, multiple probative VA treatment records and examination reports show a worsening in the Veteran's symptoms and reflect his social and occupational impairment as a result of his PTSD with bipolar disorder and dyssomnia.  Such evidence, as well as the lay testimony presented at the July 2011 hearing, show that the Veteran's symptomatology is more accurately reflected in a 100 percent disability evaluation.  The totality of this evidence supports the finding that the Veteran is totally occupationally and socially impaired with persistent delusions and hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation; memory loss, no work, no activities or interests, strained family relations, isolation, hyperalertness, sleep disturbance, paranoia, anxiety, mood swings, violent outbursts with blackouts, suicidal ideation, hallucinations, and memory impairment.  

Notably, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

With regard to the lay statements of record, the Board deems these statements credible as they are supported by and are consistent with the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  

In this regard, the Board acknowledges that the Veteran's GAF scores range from 55 to 70, indicating mild to moderate symptoms of PTSD.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  In this case, the Board finds that the psychiatric symptomatology, as exhibited by the Veteran throughout the current appeal, including the GAF scores of record, warrants a 100 percent rating for this disability.  

The Board also notes that the Veteran has raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service connected psychiatric disorder.  In a statement submitted at the July 2011 hearing, the Veteran, through his attorney, asserted that he has been unemployable since 2005 as a result of his psychiatric disability.  

Importantly, however, a total disability rating can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability provided that the scheduler rating is less than total.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  Clearly, as these regulations stipulate, the initial threshold to entitlement to a TDIU is a less than 100 percent schedular rating for the service-connected disability(ies).  In light of the Board's grant of a total schedular rating for the Veteran's service-connected psychiatric disability herein at issue, a TDIU may not also be granted.  See VAOPGCPREC 6-99 (June 7, 1999).  

Accordingly, no further discussion of entitlement to a TDIU is necessary.  In this regard, the Board notes that a total schedular rating for a service-connected disability (such as the 100 percent evaluation awarded for the Veteran's psychiatric disability in the present case) is a greater benefit than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  


ORDER

A 100 percent evaluation for PTSD with bipolar disorder and dyssomnia is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Throughout this appeal, the Veteran has contended that he has a current bilateral knee disability that is related to service.  Specifically, the Veteran reports that he injured his knees in an explosion during service in 2004.  He maintains that he has experienced pain in his knees since that time, although he did not seek treatment until after service discharge.  Importantly, the Board notes that the Veteran is competent to attest to conditions of his service and to symptoms that he experiences-matters that are readily observable to a lay person.  38 U.S.C.A. § 1154(a) & Washington v. Nicholson, 19 Vet. App. 362 (2005).  

A review of the service treatment records shows no evidence of complaints of, or treatment for, knee problems.  Post-service VA treatment records show complaints of, and treatment for, knee problems since approximately 2008.  Reports show complaints of pain in the knees and treatment with cortisone injections and prescribed bilateral knee braces.  The records also show a diagnosis of tendonitis in the right knee.  Further, lay statements submitted on the Veteran's behalf indicate that he was involved in an explosion during service and that he has had observable knee problems since that time.

The Board acknowledges that the Veteran has not been afforded a VA examination of the bilateral knees.  In this regard, the Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Here, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of disability of either knee and that post-service medical records do not reflect knee pathology until approximately 3 years after the Veteran's discharge from service.  Significantly, however, the Veteran and witnesses have provided competent and credible testimony that the Veteran injured his knees in service and has experienced continuous problems with his knees since then.  

Accordingly, and based on this evidentiary posture, the Board finds that a VA examination is necessary to determine the Veteran's complete disability picture and to determine whether his current symptoms are related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral knee disability that he may have.  The Veteran's claims folder must be provided to the VA examiner to review in conjunction with the Veteran's examination.  The examination report should state that the claims folder has been reviewed.  

All pertinent knee pathology should be annotated in the examination report.  For any knee disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty (including whether such a diagnosed disability is consistent with the Veteran's purported in-service bilateral knee injury in 2004).  

The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  If the examiner is unable to comment on any of the above questions, he or she should so indicate and explain why.  

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  If feasible, a copy of all notifications should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claim for service connection for a bilateral knee disability based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


